

116 S4878 IS: Stopping Improper Payments to Foreigners Act
U.S. Senate
2020-10-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4878IN THE SENATE OF THE UNITED STATESOctober 26 (legislative day, October 19), 2020Mr. Paul introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo recover economic impact payments made to holders of nonimmigrant visas, and for other purposes.1.Short titleThis Act may be cited as the Stopping Improper Payments to Foreigners Act.2.Modification of eligibility rules for economic impact payments(a)Prohibition on eligibility for certain holders of nonimmigrant visas(1)Modification(A)In generalSection 6428(d) of the Internal Revenue Code of 1986 is amended by striking and at the end of paragraph (2), by striking the period at the end of paragraph (3) and inserting , and, and by adding at the end the following new paragraph:(4)any resident alien individual holding a nonimmigrant visa during the taxable year (other than such an individual who was subsequently granted an immigrant visa before the last day of such taxable year)..(B)Special rule for advanced refundsSection 6428(f)(2) is amended by inserting (determined by substituting the date of the enactment of this section for the last day of such taxable year in subsection (d)(4)) after taxable year.(C)Conforming amendment related to members of the Armed ForcesSection 6428(g)(3) is amended by inserting and subsection (d)(4) after Paragraph (1)(B).(2)Enforcement(A)Information provided by Department of Homeland SecurityUpon the request of the Secretary, the Secretary of Homeland Security shall identify for the Secretary—(i)whether an individual was granted a nonimmigrant visa for any period identified in such request, and(ii)whether any individual described in clause (i) was subsequently granted an immigrant visa, and the date any such visa was granted.(B)Limitation on use of informationAny information provided to the Secretary under subparagraph (A) shall only be used by the Secretary to determine eligibility for the credit allowed under section 6428 of the Internal Revenue Code of 1986. (C)SecretaryFor purposes of this paragraph, the term Secretary means the Secretary of the Treasury (or the Secretary's delegate).(b)Recovery of economic impact payments(1)Review of previously paid advanced refund amountsThe Secretary of the Treasury (or the Secretary's delegate) shall—(A)review payments of advanced refund amounts allowed under section 6428(f) of the Internal Revenue Code of 1986, and(B)identify individuals described in section 6428(d)(4) to whom such payments were made.(2)Denial of issuance of visa(A)In generalSubchapter D of chapter 75 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:7346.Prohibition of visa issuance in case of failure to repay ineligible recovery rebate refunds(a)In generalIf the Secretary receives certification by the Commissioner of Internal Revenue that an individual has an unpaid ineligible recovery rebate refund, the Secretary shall transmit such certification to the Secretary of Homeland Security for action with respect to denial of a visa pursuant to section 210(a)(12)(F) of the Immigration and Nationality Act.(b)Unpaid ineligible recovery rebate refundFor purposes of this section, the term unpaid ineligible recovery rebate refund means any amount treated as payment by an individual against the tax imposed by chapter 1 by reason of section 6428(f) if—(1)such individual was a resident alien individual holding a nonimmigrant visa during the taxable year for which payment is treated as having been made (other than an individual subsequently granted an immigrant visa before the date of the enactment of such section or an individual described in section 6824(g)(3)), and(2)such individual has not repaid the amount of any credit or refund as a result of such treatment.(c)Reversal of certification(1)In generalIn the case of an individual with respect to whom the Commissioner makes a certification under subsection (a), the Commissioner shall notify the Secretary (and the Secretary shall subsequently notify the Secretary of Homeland Security) if such certification is found to be erroneous or if the unpaid ineligible recovery rebate with respect to such certification has been repaid.(2)Timing of noticeThe notification under paragraph (1) shall be made as soon as practicable.(d)Contemporaneous notice to individualThe Commissioner shall contemporaneously notify an individual of any certification under subsection (a), or any reversal of certification under subsection (c), with respect to such individual. Such notice shall include a description in simple and nontechnical terms of the right to bring a civil action under subsection (e). (e)Judicial Review of Certification(1)In generalAfter the Commissioner notifies an individual under subsection (d), the taxpayer may bring a civil action against the United States in a district court of the United States, or against the Commissioner in the Tax Court, to determine whether the certification was erroneous or whether the Commissioner has failed to reverse the certification. For purposes of the preceding sentence, the court first acquiring jurisdiction over such an action shall have sole jurisdiction.(2)DeterminationIf the court determines that such certification was erroneous, then the court may order the Secretary to notify the Secretary of Homeland Security that such certification was erroneous. (f)Delegation of CertificationA certification under subsection (a) or reversal of certification under subsection (c) may only be delegated by the Commissioner of Internal Revenue to the Deputy Commissioner for Services and Enforcement, or the Commissioner of an operating division, of the Internal Revenue Service..(B)Authority for information sharing(i)In generalSection 6103(k) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph: (15)Disclosure of return information to Department of Homeland Security for purposes of visa issuance prohibition under section 7346(A)In generalThe Secretary shall, upon receiving a certification described in section 7346, disclose to the Secretary of Homeland Security return information with respect to a taxpayer who has an unpaid ineligible recovery rebate refund described in such section. Such return information shall be limited to— (i)the taxpayer identity information with respect to such taxpayer, and (ii)the amount of such unpaid ineligible recovery rebate refund.(B)Restriction on disclosureReturn information disclosed under subparagraph (A) may be used by officers and employees of the Department of Homeland Security for the purposes of, and to the extent necessary in, carrying out the requirements of section 210(a)(12)(F) of the Immigration and Nationality Act. .(ii)Conforming amendmentParagraph (4) of section 6103(p) of such Code is amended by striking or (11) each place it appears in subparagraph (F)(ii) and in the matter preceding subparagraph (A) and inserting (11), or (15).(C)Grounds for ineligibilitySection 212(a)(10) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(10)) is amended by adding at the end the following:(F)Unpaid ineligible recovery rebate refundAny alien who has been certified by the Commissioner of Internal Revenue (or designee) as having an unpaid ineligible recovery rebate refund (as defined in section 7346 of the Internal Revenue Code of 1986) and has failed to reimburse the United States Treasury for such debt is inadmissible..(D)Clerical amendmentThe table of sections for subchapter D of chapter 75 of the Internal Revenue Code of 1986 is amended by adding at the end the following new item:Sec. 7346. Prohibition of visa issuance in case of failure to repay ineligible recovery rebate refunds..(c)Effective dates(1)In generalExcept as provided in paragraph (2), the provisions of, and amendments made by, this section shall take effect on the date of the enactment of this Act. (2)EligibilityThe amendments made by subsection (a)(1) shall take effect as if included in section 2201 of division B of the CARES Act. 